USDC SDNY          Case        1:19-cr-00862-VEC Document 316 Filed 03/26/21 Page 1 of 3
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                      LLP
                                                    ONE MANHATTAN WEST
                                                                                                         FIRM/AFFILIATE OFFICES
                                                    NEW YORK, NY 10001

     MEMO ENDORSED
                                                                                                                  -----------
                                                                ________                                       BOSTON
                                                                                                              CHICAGO
                                                        TEL: (212) 735-3000                                   HOUSTON
                                                        FAX: (212) 735-2000                                 LOS ANGELES
                                                                                                             PALO ALTO
                                                          www.skadden.com                                 WASHINGTON, D.C.
       DIRECT DIAL                                                                                           WILMINGTON
                                                                                                                  -----------
     212-735-2995
                                                                                                                  BEIJING
       DIRECT FAX
                                                                                                                BRUSSELS
     917-777-2995                                                                                              FRANKFURT
       EMAIL ADDRESS                                                                                           HONG KONG
     JOCELYN.STRAUBER@SKADDEN.COM                                                                                LONDON
                                                                                                                 MOSCOW
                                                                                                                  MUNICH
                                                                                                                   PARIS
                                                                                                               SÃO PAULO
                                                                           March 25, 2021                         SEOUL
                                                                                                                SHANGHAI
                                                                                                               SINGAPORE
                                                                                                                   TOKYO
                                                                                                                 TORONTO




                       BY ECF

                       The Honorable Valerie E. Caproni
                       United States District Judge
                       U.S. District Court
                       Southern District of New York
                       40 Foley Square
                       New York, NY 10007

                              Re:     United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                       Dear Judge Caproni:

                                       I write on behalf of my client, Deeshuntee Stevens, to respectfully
                       request permission for Mr. Stevens to travel from Rochester, NY, to New York City,
                       on April 4, to visit his daughters on Easter Sunday. Mr. Stevens’ daughters reside in
                       the Bronx with their mother, Melissa Blondet, one of the co-signors for Mr. Stevens’
                       bond. If granted permission, Mr. Stevens will travel by bus to and from New York
                       City, leaving Rochester in the early morning hours of April 4, and returning in the
                       early morning hours of April 5. He will not stay overnight in New York City.

                                       Mr. Stevens plans to celebrate Easter at Ms. Blondet’s residence. In
                       addition to Mr. Stevens, there will be five attendees at the gathering, all of whom
                       reside in the same household and are at low risk for severe COVID-19 disease,
                       including: Mr. Stevens’ two daughters, who are thirteen and eight years old; Ms.
                       Blondet, with whom Mr. Stevens maintains a close relationship; and Ms. Blondet’s
                       two other children, an eighteen-year-old daughter and a two-year-old son. The
                       gathering at Ms. Blondet’s home is consistent with New York State’s rules with
    Case 1:19-cr-00862-VEC Document 316 Filed 03/26/21 Page 2 of 3


Hon. Valerie E. Caproni
March 25, 2021
Page 2



respect to gatherings at private residences because only six people will be present.1
In addition, on February 3, 2021, Mr. Stevens received his second dose of the Pfizer-
BioNTech COVID-19 vaccine, so he is now fully vaccinated. The gathering is thus
also consistent with current CDC guidelines, which permit fully vaccinated people to
“[v]isit with unvaccinated people from a single household who are at low risk for
severe COVID-19 disease indoors without wearing masks or physical distancing.”2

                Pretrial Services has informed us that it objects to this request as a
matter of policy, as it objects to all leave requests for “social activities.” Pretrial
Services has authorized us to note that per Mr. Stevens’ supervising officer, he is in
compliance with the conditions of his release. The United States Attorney’s Office
defers to the position of Pretrial Services.

                As the Court is aware, on October 7, 2020, your Honor granted Mr.
Stevens’ request to travel to New York City on the occasion of his daughter’s
thirteenth birthday, with the consent of the government. Mr. Stevens’ trip was
without incident. Since November 2020, Mr. Stevens has maintained employment in
Rochester, and he has adapted well to supervision. Mr. Stevens also sought
permission to travel to New York City on two other occasions—to spend
Thanksgiving and Christmas with his daughters. The government opposed those
requests, and your Honor denied them in part due to the risk of COVID-19 at that
time, noting concerns about mixing individuals from more than one household and
the round trip between Rochester and New York City.

                 As the Court is also aware, on August 21, 2020, your Honor ordered
Mr. Stevens released on bail, with the consent of the government, on conditions
including: (1) a $100,000 personal recognizance bond, signed by Mr. Stevens and
co-signed by three financially responsible persons; (2) home detention with
electronic monitoring, except to attend work, to seek employment (with agreement of
the office of Pretrial Services as to the specifics), and for medical visits and legal
visits, at the Rochester, New York home of Jesseivett Orta, a close family friend
serving as third-party custodian; and (3) travel restricted to the state of New York.


1
     See New York State, Travel, Large Gatherings and Quarantines,
     https://coronavirus.health.ny.gov/travel-large-gatherings-and-quarantines (“Previously limited to
     no more than 10 people, effective March 22, 2021, gatherings statewide at private residences will
     be limited to 10 people indoors and 25 people outdoors.”).
2
     Centers for Disease Control and Prevention, Interim Public Health Recommendations for Fully
     Vaccinated People, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-
     guidance.html (last updated Mar. 8, 2021).
         Case 1:19-cr-00862-VEC Document 316 Filed 03/26/21 Page 3 of 3


       Hon. Valerie E. Caproni
       March 25, 2021
       Page 3



       Mr. Stevens is charged in the above-referenced matter with conspiracy to distribute
       heroin, fentanyl and other narcotics, in violation of 21 U.S.C. §§ 841(a)(1), 846, and
       possession of a firearm during and in relation to a drug trafficking offense, in
       violation of 18 U.S.C. §§ 924(c), 2.


                                                     Respectfully submitted,



                                                     s/ Jocelyn E. Strauber




       cc:     Assistant U.S. Attorney Adam S. Hobson
               Assistant U.S. Attorney Elinor L. Tarlow
               U.S. Pretrial Services Officer Jonathan Lettieri
               U.S. Pretrial Services Officer Jeremy Bedette


$SSOLFDWLRQ*5$17('0U6WHYHQVPXVWSURYLGHSUHWULDOVHUYLFHVZLWKFRQWDFW
LQIRUPDWLRQIRU0V%ORQGHW

SO ORDERED.



                          'DWH0DUFK
                          'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
